Citation Nr: 0425518	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  04-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cardiomyopathy, to 
include claimed as secondary to a malarial infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  A motion to advance this case on the Board's 
docket has been granted under the authority of 38 U.S.C.A. § 
7102(a) (West 2002) and 38 C.F.R. § 20.900(c) (2003).

The Board notes that during the pendency of this appeal, the 
veteran's spouse (appellant) has been appointed as the 
veteran's guardian.  In the January 2004 substantive appeal 
(VA Form-9), the appellant requested a central office Board 
hearing in to be held in Washington, DC.  The appellant 
cancelled that request in July 2004.  Therefore, the hearing 
request is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The VCAA was enacted in November 2000, during the course of 
this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Among other things, the VCAA expanded 
VA's duty to notify the claimant and the representative, if 
any, concerning certain aspects of claim development.  
Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and the representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id. 

With respect to the service connection claim for 
cardiomyopathy secondary to service connected malaria, review 
of the claims folder fails to reveal notice from the RO to 
the appellant that complies with VCAA requirements.  
Specifically, there is no notice to the appellant that 
explains which portion of evidence needed to substantiate the 
claim, if any, the appellant has the responsibility to 
provide, and which portion of the evidence, if any, VA is 
obligated to obtain or will attempt to obtain on the 
veteran's behalf.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Although the RO issued a letter in February 2002, it did not 
list the issue on appeal.  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans, supra.  

According to a December 2001 VA examination report, the VA 
physician concluded that it was likely that there was no 
relationship between the veteran's malarial infection during 
service and his current cardiac status.  In contrast, a 
private physician, M.E.C., M.D., opined in a March 2002 
letter that it was as least as likely as not that the 
veteran's congestive cardiomyopathy resulted from malaria.  
Dr. M.E.C. did not elaborate on his opinion.

In light of the conflicting medical evidence, the Board finds 
that an opinion based on an examination of the veteran and 
his medical record is necessary before addressing this issue 
on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the appellant 
and the representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for service 
connection for cardiomyopathy secondary 
to service connected malaria and of what 
information or evidence the appellant 
should provide and what information or 
evidence VA will attempt to obtain on her 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

2.  The RO should request that the 
appellant supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA since January 2004, who may 
possess records not already associated 
with the claims folder, pertaining to the 
service connection claim for 
cardiomyopathy due to malaria.  The RO 
should then take all necessary steps to 
obtain all available copies of all 
indicated records.

3.  The appellant and the representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the appellant, and 
be provided with the opportunity to 
provide a copy of such records.

4.  The RO should arrange for the veteran 
to be evaluated by a specialist in 
cardiology, who should review the 
pertinent medical records in the claims 
file.  In light of the veteran's age, 
however, if he is not available for 
examination due to heath reasons, the 
examiner should address the following 
questions based on a review of the 
veteran's medical record as evidenced in 
the claims file.

The examiner should determine whether the 
veteran's diagnosed residuals of malaria 
caused or resulted in an increase in the 
severity of any currently diagnosed heart 
disease.  In the event that the examiner 
finds that malaria did not cause, but 
resulted in an increase in the severity 
of the veteran's cardiomyopathy, the 
examiner should address each of the 
following medical issues: 

?	the baseline manifestations which 
are due to the effects of non-
service connected cardiomyopathy; 
?	the increased manifestations of 
cardiomyopathy which, in the 
examiner's opinion, is 
proximately due to residuals of 
malaria, based on medical 
considerations, including any 
medication prescribed for 
service-connected residuals of 
malaria; and, 
?	the medical considerations 
supporting an opinion that 
increased manifestations of 
cardiomyopathy are proximately 
due to residuals of malaria.

Specifically, the examiner is requested 
to provide an opinion as to whether it is 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any documented cardiomyopathy is 
related to the appellant's service, 
specifically as a residual of a malarial 
infection. The basis of the opinion 
should be included in the document 
containing the opinion.

?	(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for cardiomyopathy, to include 
claimed as secondary to a malarial 
infection.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and the representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




